TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 15, 2016



                                    NO. 03-16-00519-CV


                                Darrell J. Harper, Appellant

                                              v.

                 State of Texas Commission on Judicial Conduct, Appellee




       APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               DISMISSED -- OPINION BY JUSTICE GOODWIN


Having reviewed the record, the Court finds that the appeal should be dismissed. Therefore, the

Court dismisses the appeal.   No costs of appeal shall be assessed in this Court or in the

court below.